DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Purrington on January 12, 2021.
The application has been amended as follows: 
As to claim 1, last line, insert “, wherein the waveform profile is derived by converting the PS15 compliant sync pulse to a frequency domain signal” after “through spectrum analysis”.
Cancel claim 2.
As to claims 3 and 4, first line, replace “claim 2” with “claim 1”.
As to claim 3, line 2, replace “a frequency domain signal” with “the frequency domain signal”.
As to claim 7, line 2, replace “a time domain” with “the time domain”.

Allowable Subject Matter
Claims 1, 3-12, and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Siemss et al., US 2015/0321629) teaches a restraint control module configured to communicate a sync pulse to a sensor having Peripheral Sensor Interface 5 (PS15) timing compliance (Fig. 1, para [0024]), the module comprising; a memory configured to store a waveform profile of the sync pulse (para [0028]); and a sync pulse driver connected to the memory and a first signal line, wherein the sync pulse driver retrieves the waveform profile from the memory and generates the sync pulse on the first signal line corresponding to the waveform profile, the waveform profile stored in the memory being derived from a PS15 compliant sync pulse with reduced electro-magnetic emissions through spectrum analysis (Fig. 1, paras [0024] and [0025]).
The prior art made of record fails to at least teach the limitation that the waveform profile is derived by converting the PS15 compliant sync pulse to a frequency domain signal.
The prior art made of record fails to at least teach that the waveform profile stored in the memory being derived from the sync pulse with reduced electro-magnetic emissions by applying a fast Fourier transform, removing at least one frequency band, and applying an inverse fast Fourier transform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weiss et al., US 2015/0151701, Figs. 1 and 2, abstract
Nitsche et al., US 2015/0020111, Figs. 1 and 2, abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632